DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/21 has been considered by the examiner.

Drawings
The drawings received on 9/1/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3 and 9 - 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nene (US 2018/0091059 A1).
            Nene discloses an interleaved converter in Figures 1-4.
Regarding claim 1. A method for balancing a power transfer of an interleaved LLC converter arrangement (Figures 1-4, paragraphs 2, 17 and 19) with two or more LLC converters from an input side to an output side, wherein the two or more LLC converters (Figure 2, (52), (54)) include a first LLC converter and a second LLC converter connected in 5parallel on the input side and on the output side, wherein each LLC converter includes an inverter with a bridge having one or two legs at the input side, a resonant tank (Figure 2, L1 and L2) connected to the inverter, a transformer (Figure 2, (60) and (64)) with a primary and a secondary and an output rectifier (Figure 2, D1_1, D1_2, D2_1, D2_2), wherein the primary of the transformer is connected to the resonant tank and the output rectifier is connected to the secondary of the transformer, characterised by balancing the power transfer 10by operating each leg of the bridge of the inverter of the first LLC converter with a duty cycle of 0.5 and operating at least one leg of the bridge of the inverter of the second LLC converter that transfers more power from the input side to the output side than the first LLC converter with a duty cycle different from 0.5 (see paragraphs 27 and 30).  
Regarding claim 2. The method according to claim 1, wherein a first switch of said at least one leg is operated 15with a duty cycle that is greater than 0.5 and wherein a second switch of said at least one leg is operated with a duty cycle that is smaller than 0.5 (see paragraph 35).  
Regarding claim 3. The method according to claim 1, wherein the bridge of the inverter of the second LLC converter is a half bridge that is formed by said at least one leg (see Figure 2, (52), (54))
Regarding claim 9. The method according to claim 1, including generating switch control signals for operating 5the at least one leg using a closed PI control loop based on a feedback of an output or an input current of each LLC converter (see Figures 1 and 2).  
Regarding claim 10. The method according to claim 1, including providing an output power of the interleaved LLC converter arrangement across an output capacitor connected across the output side (Figure 2, (COUT)). 
Regarding claim 11. A controller for balancing a power transfer of an interleaved LLC converter arrangement (Figures 1-4, paragraphs 2, 17 and 19) 10with two or more LLC converters (Figure 2, (52), (54)) from an input side to an output side, wherein the two or more LLC converters include a first LLC converter and a second LLC converter connected in parallel on the input side and on the output side, each LLC converter including an inverter with a bridge having one or two legs at the input side, a resonant tank (Figure 2, L1 and L2) connected to the inverter, a transformer (Figure 2, 60 and 64)  with a primary and a secondary and an output rectifier (Figure 2, D1_1, D1_2, D2_1, D2_2), the primary 15of the transformer being connected to the resonant tank and the output rectifier being connected to the secondary of the transformer, characterized in that the controller is adapted to balance the power transfer by operating each leg of the bridge of the inverter of the first LLC converter with a duty cycle of 0.5 and operating at least one leg of the bridge of the inverter of the second LLC converter that transfers more power from the input side to the 20output side than the first LLC converter with a duty cycle different from 0.5 (see paragraphs 27 and 30).  

Regarding claim 12. The controller according to claim 11, wherein the controller is adapted to generate respective switch control signals for each switch of the bridge of the inverter of the first LLC converter as well as for each switch of the bridge of the inverter of the second LLC converter and to provide these switch control signals to a respective control input of said switches (Figure 1, (16).  
Regarding claim 2513. The controller according to 11, wherein the controller includes a first input to receive information representative of an output current of the first LLC converter and a second input to receive information representative of an output current of the second LLC converter and wherein the controller is adapted to generate the switch control signals in dependency of the information received at the first and second input (Figure 1, (18))
Regarding claim 14. An interleaved LLC converter arrangement (Figures 1-4, paragraphs 2, (17 and (19)) for transferring power from an input side to an output side, including a first LLC converter and a second LLC converter connected (Figure 2, (52), (54)) in parallel on the input side and on the output side, and wherein each LLC converter includes an inverter with a bridge having one or two legs at the input side, a resonant tank (Figure 2, L1 and L2) connected to the 5inverter, a transformer (Figure 2, (60) and (64))  with a primary and a secondary and an output rectifier (Figure 2, D1_1, D1_2, D2_1, D2_2) wherein the primary of the transformer is connected to the resonant tank and the output rectifier is connected to the secondary of the transformer, wherein the interleaved LLC converter arrangement includes a controller for balancing a power transfer of an interleaved LLC converter arrangement with two or more LLC converters from an input side to an output side, 10wherein the two or more LLC converters include a first LLC converter and a second LLC converter connected in parallel on the input side and on the output side, each LLC converter including an inverter with a bridge having one or two legs at the input side, a resonant tank connected to the inverter, a transformer with a primary and a secondary and an output rectifier, the primary of the transformer being connected to the resonant tank and the output 15rectifier being connected to the secondary of the transformer, characterised in that the controller is adapted to balance the power transfer by operating each leg of the bridge of the inverter of the first LLC converter with a duty cycle of 0.5 and operating at least one leg of the bridge of the inverter of the second LLC converter that transfers more power from the input side to the output side than the first LLC converter with a duty cycle different from 0.5 (see paragraphs 27 and 30).  

Regarding claim 2015. The interleaved LLC converter arrangement according to claim 14, including an output capacitor connected across the output side of the interleaved LLC converter (Figure 2, (COUT ).
Regarding claim 16. The interleaved LLC converter arrangement according to claim 14, wherein the controller is adapted to generate respective switch control signals for each switch of the bridge of the inverter of the first LLC converter as well as for each switch of the bridge of the inverter of 25the second LLC converter and to provide these switch control signals to a respective control input of said switches (Figure 1, (16).   
Regarding claim 17. The interleaved LLC converter arrangement according to claim 14, wherein the controller includes a first input to receive information representative of an output current of the first LLC converter and a second input to receive information representative of an output current 30of the second LLC converter and wherein the controller is adapted to generate the switch control signals in dependency of the information received at the first and second input (Figure 1, (18).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nene (US 2018/0091059 A1) in view of Jang et al. (US 2015/0229225 A1)
          Nene disclose the claimed invention except for a full bridge. Jang et al. teach the use of a full bridge converter in Figure 15.
Regarding claim 4. The method according to claim 1, wherein the bridge of the inverter of the second LLC 20converter is a full bridge (Jang et al. Figure 15, SP12, SP22, SP42, SP32) and wherein a first leg of said full bridge is formed by said at least one leg.  
Regarding claim 5. The method according to claim 4, including operating a second leg of said full bridge with a duty cycle of 0.5 (see Nene paragraph 35) .  
Regarding claim 6. The method according to claim 4, including operating a second leg of said full bridge with a 25duty cycle different from 0.5 (see Nene paragraphs 38 and 39).  
Regarding claim 7. The method according to claim 6, including operating the first leg and the second leg such as to provide at least one freewheeling interval (see Nene Figure 2).  
Regarding claim 8. The method according to claim 4, wherein the bridge of the inverter of the first LLC converter is a full bridge with two legs and wherein both legs are operated with a duty cycle of 0.5 (Jang et al. Figure 15, SP11, SP21, SP41, SP31 ).  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a full bridge converter as taught by Jang et al. in Nene’s converter in order to provide out put twice the input voltage and output power more than the half bridge converter is capable of.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
        Jungreis et al. (US 2012/0262953) disclose a multi-phase resonant converter.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838